WOODLEY, Presiding Justice.
This is an appeal from an order entered .-after hearing in a habeas corpus proceeding denying bail in a murder case. '
Appellant was charged by indictment with the murder with malice aforethought of Pedro Sandejo by shooting him with a gun.
The evidence shows that appellant was taken into custody after breaking and entering a house without the consent of the owner for the purpose of taking a rifle or ammunition for a .22 caliber pistol; that he shot and killed the Constable, Pedro Sandejo, and escaped from arrest.
In cases of this character we refrain from stating the facts at length or expressing conclusions which might be considered by the trial court as a prejudgment of the issues raised or the sufficiency of the evidence.
After a careful consideration of the evidence and the briefs presented, we are unable to agree that the trial judge was in error in denying bail.
The judgment is affirmed.